Case 2:19-¢v-01171-JTM-KWR Document 2 Filed 02/05/19 Page 1 of 2

4

AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)

UNITED STATES DISTRICT COURT

for the
Eastern District of Louisiana

Kevin Quatrevingt i 9 Be 1 1 ”@

iSTRICT GOURT
EASTERN DISTRICT OF LQUISIANA

  

 

m

  
     

Plaintiff/Petitioner )
v. ) Civil Action No.

SECT.LMAG.

Defendant/Respondent
APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS
(Short Form)

 

FEB 05 2019 ‘

WILLIAM W. BLEVINS
CLERK

 

— Sa

 

I am a plaintiff or petitioner in this case and declare that 1 am unable to pay the costs of these proceedings and
that I am entitled to the relief requested.

In support of this application, I answer the following questions under penalty of perjury:

1. If inearcerated. I am being held at: not incarcerated
If employed there, or have an account in the institution, I have attached to this document a statement certified by the
appropriate institutional officer showing all receipts, expenditures, and balances during the last six months for any
institutional account in my name. I am also submitting a similar statement from any other institution where I was
incarcerated during the last six months.

2. If not incarcerated. \f 1am employed, my employer’s name and address are:
Compliance Envirosystems
1401 Seabord Ave
Baton Rouge, La 70810
My gross pay or wages are: § 1,921.00 , and my take-home pay or wages are: §$ 1,552.00 per
(specify pay period) 2 Weeks

3. Other Income. In the past 12 months, I have received income from the following sources (check all that apply):

(a) Business, profession, or other self-employment O Yes @ No
(b) Rent payments, interest, or dividends i Yes O No
(c) Pension, annuity, or life insurance payments O Yes @ No
(d) Disability, or worker’s compensation payments O Yes B No
(e) Gifts, or inheritances O Yes @ No
(f) Any other sources O Yes @ No

If you answered “Yes” to any question above, describe below or on separate pages each source of money and
State the amount that you received and what you expect to receive in the future.

$200.00 in Rent Payment / monthly

TENDERED FOR FILING
$
FEB 05 2019

U.S. DISTRICT COURT
Eastern District of Louisiana a
Deputy Clerk ~ __— —_—————
—— Doc. ns
Case 2:19-¢cv-01171-JTM-KWR Document 2 Filed 02/05/19 Page 2 of 2

AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)

4. Amount of money that I have in cash or in a checking or savings account: $ 200.00 .

5. Any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other financial instrument or
thing of value that I own, including any item of value held in someone else’s name (describe the property and its approximate
value):

Truck 2013 Toyota Tacoma $6,000. Currently owe $8,000
1000 Shares of Fastbrick Robotics valued at $170.00 AUD (Approx $140 USD)

6. Any housing, transportation, utilities, or loan payments, or other regular monthly expenses (describe and provide
the amount of the monthly expense):

Loan Payment $200 / month
Cell Phone 200 / month

Credit Card Payments (3) totaling approx 400 / month
Automobile $385 / month

Auto Insurance $210 / month

Legal Debt Approx $500 / month

7. Names (or, if under 18, initials only) of all persons who are dependent on me for support, my relationship
with each person, and how much I contribute to their support:

KQ, minor daughter, $600

8. Any debts or financial obligations (describe the amounts awed and to whom they are payable):

Credit Cards----Chase 4,500 CapitalOne 900 Citibank 1000
Personal Loan from Parents $ 13000 for previous legal expenses
Truck Loan --—-Approx $8000 remaining

Personal Loan ----- Tower Loan 2000

Approx 5,000 in legal fees outstanding.

Unknown court cost / legal fees accrued for State Court claims listed in complaint.

Declaration: | declare under penalty of perjury that the above information is true and understand that a false
statement may result in a dismissal of my claims.

vu hale Ut Zé

Applicant's signature

Kevin Quatrevingt
Printed name
